Citation Nr: 1634681	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for restless leg syndrome (RLS).

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder and depression.

4. Entitlement to service connection for low back disability.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Appellant testified at a June 2013 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, the Veteran's claim must again be remanded.  

In September 2014, the Board remanded this case and instructed the RO to obtain VA examinations in connection with his claimed disabilities, to obtain records related to any Social Security awards and updated medical treatment records.  In a September 2015 reply notification, the Social Security National Records Center notified the RO that the medical records requested had been destroyed.  Additionally, treatment records dated between July 2011 and October 2015 have been associated with the claims file.  However, VA examinations were not obtained.

The Board notes that in July 2015, the Veteran's representative filed a letter withdrawing the claim for individual unemployability (TDIU).  The VA acknowledged withdraw of the TDIU claim in an October 2015 letter.  In a March 2016 letter, the VA stated that the Veteran indicated that he wanted to cancel his claims on appeal and instructed the Veteran to file VA Form 21-4138 if he wished to reschedule his VA examinations.  The record does not reflect a written request to withdraw any claim other than the claim for TDIU.  Thus, it appears the VA misinterpreted the Veteran's withdraw of his TDIU claim as a withdraw of all claims on appeal.  

Accordingly, the Board finds a lack of substantial compliance with the September 2014 Remand directives.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to clarify, in writing, whether he wishes to withdraw from appeal the claims of service connection for RLS, COPD, an acquired psychiatric disability other than PTSD, low back disability or hypertension.  If he wishes to withdraw any issue on appeal, that should be done by written document submitted to the AOJ.  38 C.F.R. § 20.204 (2015).

2. As to any appeal(s) the Veteran does not wish to withdraw, and with any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file. 

3. Then, as to any issue(s) remaining on appeal, schedule the Veteran for an appropriate VA examination for the purpose of determining whether the Veteran has RLS, COPD, an acquired psychiatric disorder other than PTSD, low back disability or hypertension that are related to the Veteran's military service.  The examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  With regard to any low back disability, the examiner should conduct range of motion studies of the spine, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  

Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to:

(a) Does the Veteran have RLS, COPD, an acquired psychiatric disorder other than PTSD, low back disability or hypertension?  If so, state the diagnosis or diagnoses.

(b) If the examiner finds that the Veteran has RLS, COPD, an acquired psychiatric disorder other than PTSD, low back disability or hypertension, did such disorder(s) have their onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by the Veteran's military service?

4. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





